Citation Nr: 1718777	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection for erectile dysfunction claimed as secondary to service connected type II diabetes mellitus. 

In April 2015 the Board remanded the case for further development to include retrieving additional VA treatment records, Social Security Administration (SSA) records, and scheduling the Veteran for an additional VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary. 

Unfortunately, an additional remand is needed to obtain an addendum addressing the etiology of the Veteran's erectile dysfunction.

In the April 2015 remand, the Board requested that the Veteran be afforded a VA examination and opinion that addresses whether the Veteran's erectile dysfunction is proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  In turn, VA afforded the Veteran an additional examination in December 2015, and the examiner opined that the Veteran's erectile dysfunction is not proximately caused by, or result of, military service and is not secondary to diabetes type II, because "the onset of erectile dysfunction occurred at the time of diagnosis of diabetes type 2 in 2006."  The examiner added that erectile dysfunction is not a presumptive condition of exposure to Agent Orange.  

The RO, in a December 2015 deferred rating decision, requested that the examiner provide an opinion as to whether or not the Veteran's erectile dysfunction was aggravated by his service-connected diabetes.  In response, the examiner, in January 2016, again indicated that the Veteran's erectile dysfunction is not due to diabetes type II.  The examiner noted that three prior examiners also concluded that the erectile dysfunction was not caused by the Veteran's diabetes.  The examiner added that medical literature shows that chronic alcoholism can produce erectile dysfunction, which is likely the cause in this case as well. 

The RO, in an April 2016 deferred rating, again requested that the examiner provide an opinion with regards to the question of aggravation.  In a June 2016 DBQ, the examiner again failed to address aggravation, and rather, insisted that the Veteran's erectile dysfunction was caused by his history of alcohol abuse and concluded that "rendering an opinion regarding this veteran's aggravation of erectile dysfunction beyond its natural course secondary to diabetes type II does not apply here."  

Regardless of any relationship between the Veteran's erectile dysfunction and his history of alcohol abuse, the examiner has not addressed the specific question of whether his erectile dysfunction is aggravated by his service-connected diabetes.  Despite being asked multiple times, the examiner still failed to address the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (held that an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection).

In light of this deficiency, the claim must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from an appropriate medical professional qualified to render an opinion as to the etiology of the Veteran's erectile dysfunction.  Preferably the opinion should be obtained from someone other than the December 2015 examiner.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to:

Provide, with complete rationale, an opinion as to whether the Veteran's erectile dysfunction has been AGGRAVATED by his service-connected type II diabetes mellitus.  In doing so, indicate (aside from any relationship between erectile dysfunction and alcohol abuse) whether Veteran's type II diabetes mellitus aggravates his erectile dysfunction. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  
2.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




